significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company and its subsidiaries design manufacture import and market comfort substantial business hardship as evidenced by net losses for the the company has experienced fiscal years these losses in addition to product re-orders falling short ‘of their expected levels and higher than expected order cancellations and inventories have resulted in a reduced cash position for the company and ' e efforts to effect a recovery in the company’s financial position have included employing an experienced turnaround professional as the ceo on an interim basis selling assets in one line_of_business in order to concentrate on the company’s comfort focusing on a fast-to-market product-design market-driven orientation realigning the company’s manufacturing and sourcing operations streamlining management structure and seeking to reduce selling general and administrative costs and reducing inventory levels the plan as currently named was the result of the merger on of the company’s non-salaried plan into the company's salaried plan the plan was amended to cease benefit accruals effective plan_year the plan’s current_liability funded_percentage is for the this conditional waiver has been granted subject_to the following condition the company will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan_year beginning ie by september of the following year including the amortization payment for the conditional waiver granted for the year plan the company has agreed to the above condition if the company fails to meet the above condition this conditional waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact relating to this letter please refer to - as well co in any correspondence sincerely me uolledf james e holland jr manager employee_plans technical
